Case 3:16-cv-00327-MWB-MA Document 62-2 Filed 09/06/19 Page 1 of 7




               EXHIBIT 2
Case 3:16-cv-00327-MWB-MA Document 62-2 Filed 09/06/19 Page 2 of 7
Case 3:16-cv-00327-MWB-MA Document 62-2 Filed 09/06/19 Page 3 of 7
Case 3:16-cv-00327-MWB-MA Document 62-2 Filed 09/06/19 Page 4 of 7
Case 3:16-cv-00327-MWB-MA Document 62-2 Filed 09/06/19 Page 5 of 7
         Case 3:16-cv-00327-MWB-MA Document 62-2 Filed 09/06/19 Page 6 of 7

 Inmate Name:                                           Inmate Number:
Date/    Discipline                                  Remarks
Time    Abbreviation                 Subjective, Objective, Assessment, Plan




                                                                         DEF000067
             Case 3:16-cv-00327-MWB-MA Document 62-2 Filed 09/06/19 Page 7 of 7
            Abrasion(s) & Superficia' - :iceration(s)                                                                       Nt   ~~ing    Evaluation Tool

      IDate of Reportq1_1:J'~                                                                                   . Military Time Seen: _+-/-'--f_s-_
                                                                                                                                                 · _,______


      .~ubjective: Chief Complaint: Abrasion CJ Laceration CJ Scratch CJ O t h e r : - - - - - - - - - - -
         Onset: ·     "--::r: \.t. it\
                          l l ~ S ""-ch.AJ~l b£Lc{,\)jo-e__ 0 · k:.__Q\<;hol'f!>. urt ~All- ff\ Ii fv.c{ r/
        Locatiq.n of Injury:       Leh: 4-J/\tu! Ih~ t                          Other Injuries:,
                                {J C l) di\
                                                                                                                                         Lic!dhetinjurie1
        History: ·
                                          1
        (Continue on back II necessary)


                                                                                                                                                0 Check Here ii adcltional notes on back
        Injury sustained in altercation with custody staff, or other inmate: °!(NO 0 YES (Requires notification of correctional staff)
        *Tetanus Toxoid Within 10                 years:~ -   <s       D   NO{)-(~ -(0 0 tJ--                         //
      Objective: Vital               Sign~:JJf lndi~~sT:                        {)    P:   ~ RR:~                                B/P:       {Jo .I               70
            Wound Description:                ~Uncomplicated- Clean without foreign body or signs of infection.
                                              D Uncomplicated- Superficial debris, irt, or crusting requiring wound cleansing.
                                              ~er....__-f'oo~~'o:!et:~.....,...~~~~~~~~~~~~~~~~-
            Approximate Size of Wound:                 0- ~C "v\.K d-                          Approximate Depth of Wound~perficial 0 Other.------

             Additional Findings                       ~
               Active bleeding:                               0     D YES (If Yes, Describe): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               lmbedded foreign body:                      NO       0 YES (If Yes, Describe): ....,,......,...........,.-.,.--.--.,..,...r-r---,,........-.,......,.--......,.-rT'-----
               Re~Swelling/Streaking:                    D NO       ~YES  (lfYes, Describ~): Sli~Jl\k                     1i) /lff      Rol\f{rl.           t()J"e
             ~dditional Examination:
                  Continue on back Wnecessary)
                                                     Pr.\v <\"::,.         or V1= C{ bfct ,qyi - ·
                                                                                                                                                       D Check Here if continued on back

    / Assessment: (Referral Status)                                                                Preliminary Determination(s): - - - - - - - -
                                                                                               /
          Q Referral Not Required .
        .   ~eferral Required due,to,the following: (Check all that apply)
I
                         D     Wound/injury more than superficiar                          D       Signs/Symptoms of infection
                         D     Wound near or involving eye/mouth/perineum                  0       Requires foreign material removal      D Recurrent Complaint {More than 2 visits)
                         D     Exchanges of bo~escribe):                                                              ·

                ~er{Describe): ...~.__=---------------------------­
      Comment Ybu ~~ould contact a physician, physician extender and/or a nursing supervisor if you have any concerns about the status of the patient

      Ptan: For superficial scratches, abrasions and cuts cleanse with soap and water and gently wash away any dirt or superlicial debris.




                 e
      Check All That Apply: 0 Dirt/Superficial deb~moved 0 Wound cleans~                      0 Topical ointment          0 Dressing and Bandage
                          .d      D Steri-strips ~Education on wound care. <J;;! Instructions to return if condition worsens.
                       ctions to return if condition worsens or does not improve                          .
                        tion: The patient demonstrates an understanding of the nature of their medical condition.
                       _ _ _o(D~
                              r~-e~~r ,T~tanu_s_To_x_oi_
                                                       d _>!Qy_ea_rs_ __~D~O::::th:'..'.:e'.:'.'._r:j,,~, . . . ._.,..........,~-~-=-====='=::'~~===~====:::::::======~=~-'==
            Referral: D NO         ~ (If Yes, WholTllWh_ere): S1'L JC.-                    {   dJ2 rft              /JO(\               Date for     refe~f1ta '7'I               1
            Referral Type: D Routi               D Urgent         mergent (if emergent who was contacted?): _ _ _ _ _ _ _ _ _ _Time _ _ __



      Nursing Evalu~ti/. ol: Abrasion(s) & Superficial Laceration(s)
      Commonwealt o ennsylvania
                                                                                                        Inmate Name: fY\vKth (eJ;
                                                                                                                       \-
                                                                                                                                                      tuft}
      Department o    rrections                                                                         Inmate Number. ---(,( ~ 0 S] .
      DC-586C
    / Revised 11/2007                                                                                   DOB:

                                                                                                        Facility:
                                                                                                                          ScTPolfr
                                                                                                                                                   DEF000068
                                                                                                                                                                                              F~
                                                                                                                                                                                           / , ·-·'_/
